DETAILED ACTION

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the lifting dogs recited in claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4-5, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 2 line 3, the applicant recites “the distal portion”. It is not clear whether the applicant is referring to the distal portion of the first or second overshot. The examiner will assume that the applicant is referring to the distal portion of the first overshot. Furthermore, the applicant recites “a latch mechanism”. It is not clear whether this latch mechanism is different from the one recited in claim 1. The Examiner will assume that the applicant is referring to the same mechanism. 
In claim 4, line 1, the applicant recites “the check valve assembly”. There is insufficient antecedent basis for this feature in the claims. Claim 5 is also rejected as being dependent on claim 4. 
In claim 7, line 3, the applicant recites “the drilling assembly”. There is insufficient antecedent basis for this feature in the claims. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 8 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Drenth et al (US 20140174832).

Regarding claim 1, Drenth discloses an overshot system comprising: a first overshot assembly (36) comprising: a proximal portion (upper portion of 36, figs 1-2) defining a receptacle (146) ([0040]); and a distal portion (lower end of 36, figs 1-2) comprising a latch subassembly (38) that is configured for deployment to engage a proximal portion of a head assembly (10) (figs 1-2, [0029]); and a second overshot assembly (34) comprising: a proximal portion (upper end of 34, fig 1) comprising a cable swivel assembly (33) (figs 1-2); and a distal portion (lower end of 34, fig 1) that is configured for complementary receipt within the receptacle of the proximal portion of the first overshot subassembly (figs 1-2), and wherein the distal portion of the second overshot assembly comprises a latch subassembly (100) that is configured for deployment to engage the proximal portion of the first overshot assembly (figs 1-2).

Regarding claim 8, Drenth further discloses the latch subassembly of the first overshot assembly comprises a plurality of latch members (70) ([0037], fig 4a).

Allowable Subject Matter

Claims 3, 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2, 4-5, and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 9 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art to record is Drenth et al (US 20140174832).
Regarding claim 9, Drenth discloses an overshot system comprising: a first overshot assembly (36) comprising: a proximal portion (upper end of 36, figs 1-2) comprising a spearhead (50) ([0039]); and a distal portion (lower end of 36, figs 1-2) comprising a latch subassembly (38) that is configured for deployment to engage a proximal portion (upper end of 10, fig 1) of a head assembly (10) (figs 1-2); and a second overshot assembly (34) comprising: a proximal portion (upper end of 34, figs 1-2) comprising a cable swivel assembly (33) (figs 1-2);
Drenth is silent regarding the fact that a distal portion of the second overshot assembly comprises lifting dogs that are configured to engage the spearhead of the proximal portion of the first overshot assembly as specifically called for the claimed combination. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Drenth et al. (US 20170051571) discloses an overshot assembly for operative coupling to a wireline and a head assembly within a drilling system. The overshot assembly has a proximal body portion, a distal body portion, and a spindle received within the distal body portion. The distal body portion is moveable axially relative to the spindle to effect movement of a latching assembly about and between a deployed position in which the latching assembly extends radially outwardly from the distal body portion and a retracted position in which the latching assembly is received within the distal body portion.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANY E AKAKPO whose telephone number is (469)295-9255. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 5712729855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANY E AKAKPO/Examiner, Art Unit 3672   

06/16/2022